                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   ABDIEL F. AVILA,                   1:18-cv-9422 (NLH)

                   Petitioner,        MEMORANDUM OPINION & ORDER

        v.

   ADMINISTRATOR STEVE JOHNSON,

                   Respondent.


APPEARANCES:

Abdiel F. Avila, 788891C
New Jersey State Prison
PO Box 861
Trenton, NJ 08625
     Petitioner pro se

HILLMAN, District Judge

     WHEREAS, Petitioner Abdiel F. Avila is proceeding pro se

with a petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2254, see ECF No. 1; and

     WHEREAS, Habeas Rule 4 requires the assigned judge to sua

sponte dismiss a habeas petition or application without ordering

a responsive pleading under certain circumstances, 28 U.S.C. §

2254 Rule 4; and

     WHEREAS, Habeas Rule 2 requires the petition to “specify

all the grounds for relief available to the petitioner” and to

“state the facts supporting each ground,” see 28 U.S.C. § 2254

Rule 2(c); and
     WHEREAS, in Ground One of his petition, Petitioner argues

the Court should conduct “as a matter of due process, de novo

review of ‘all’ of defendant[‘]s pro se arguments, appendix, and

exhibits, which include a substantial showing of actual

innocence . . . .”, see ECF No. 1 at 17;

     WHEREAS, it is not incumbent on the Court to search through

Petitioner’s various filings in order to determine what

arguments he wishes the Court to review.   The Habeas rules

require Petitioner to clearly state his arguments to the Court

in the manner set forth on the Clerk’s form, see generally 28

U.S.C. § 2254 Rule 2; and

     WHEREAS, the Court will instruct the Clerk to send

Petitioner a new habeas form.   Petitioner must fill out the form

with all of the claims he wishes the Court to consider.   Each

claim is to be listed out individually along with its supporting

facts.   This includes the claims from the supplemental filing,

ECF No. 4.   If a claim is not on the new form, the Court will

not review it,

     THEREFORE, IT IS on this   3rd     day of April, 2020

     ORDERED that the petition for writ of habeas corpus shall

be administratively terminated as deficient under 28 U.S.C. §

2254 Rule 2; and is further

     ORDERED that Petitioner may, within 45 days of the date of

this order, file a new § 2254 petition on the form provided by

                                 2
the Clerk.   The amended petition must comply with the rules

governing habeas corpus pleadings, specifically by listing out

each claim individually along with its supporting facts; and it

is further

     ORDERED that the Clerk shall send Petitioner a blank § 2254

form, AO 241 (modified):DNJ-Habeas-008(Rev. 01-2014); and it is

finally

     ORDERED that the Clerk shall serve a copy of this Order

upon Plaintiff by regular mail and administratively terminate

this case.   The Clerk shall reopen this matter upon receipt of

the amended petition.


                                       s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                 3
